DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 3/3/21 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because at the beginning, it repeats information given in the title.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33, 36-43, and 45-46 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Al Nashef Inas Muen US 2009/012346 A1.
Regarding claim 33, Al Nashef discloses a composition for destructing toxic chemicals comprising the claimed range of alcohols, polyols, and carbohydrates (see claims and pages 1-2). See also, International Written Opinion.
Regarding claims 36-43 and 45-46, Al Nashef discloses the claimed features such as water, molten salt, and weight ratios. See also, International Written Opinion.
Claim(s) 33, 36-43, and 45-46 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cronce US 5,859,064 A.
Regarding claim 33, Cronce discloses a composition for destructing toxic chemicals comprising the claimed range of alcohols, polyols, and carbohydrates (see the whole document). See also, International Written Opinion.
Regarding claims 36-43 and 45-46, Cronce discloses the claimed features such as water, molten salt, and weight ratios. See also, International Written Opinion.
Claim(s) 33, 36-43, and 45-46 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tucker US 7,376,468 B1.
Regarding claim 33, Tucker discloses a composition for destructing toxic chemicals comprising the claimed range of alcohols, polyols, and carbohydrates (see claims). See also, International Written Opinion.
Regarding claims 36-43 and 45-46, Tucker discloses the claimed features such as water, molten salt, and weight ratios. See also, International Written Opinion.
Claim(s) 33, 36-43, and 45-46 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Monzyk US 2009/216060 A1.

Regarding claims 36-43 and 45-46, Monzyk discloses the claimed features such as water, molten salt, and weight ratios. See also, International Written Opinion.
Claim(s) 33, 36-43, and 45-46 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 0 607 420 B1.
Regarding claim 33, EP ‘420 discloses a composition for destructing toxic chemicals comprising the claimed range of alcohols, polyols, and carbohydrates (see claims). See also, International Written Opinion.
Regarding claims 36-43 and 45-46, EP ‘420 discloses the claimed features such as water, molten salt, and weight ratios. See also, International Written Opinion.
Claim(s) 33, 36-43, and 45-46 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Al Nashef US 2009/012345 A1.
Regarding claim 33, Al Nashef discloses a composition for destructing toxic chemicals comprising the claimed range of alcohols, polyols, and carbohydrates (see claims). See also, International Written Opinion.
Regarding claims 36-43 and 45-46, Al Nashef discloses the claimed features such as water, molten salt, and weight ratios. See also, International Written Opinion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352.  The examiner can normally be reached on M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736